Citation Nr: 1703001	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 9, 2012, and in excess of 50 percent from August 9, 2012, for post-operative synovitis of the left knee with degenerative arthritis and limited motion.

2.  Entitlement to a rating in excess of 60 percent from May 1, 2014, for residuals of a total left knee replacement. 


REPRESENTATION

Appellant represented by:	Deborah Hargett-Robinson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2011 by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania, wherein the RO continued the previously assigned 20 percent evaluation for the Veteran's service-connected post-operative synovitis of the left knee with degenerative arthritis and limited motion.

In a November 2012 rating decision, the RO granted a 50 percent evaluation, effective August 9, 2012, for post-operative synovitis of the left knee with degenerative arthritis and limited motion.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Thereafter, the Board remanded this matter for additional development in June 2014.

In a March 2015 Decision Review Officer (DRO) decision, the DRO granted entitlement to service connection for residuals of a total left knee replacement, previously characterized as post-operative synovitis of the left knee with degenerative arthritis and limited motion, and assigned a temporary evaluation of 100 percent from March 6, 2013, and a 60 percent evaluation from May 1, 2014.  The DRO also granted entitlement to special monthly compensation based on housebound criteria, effective March 6, 2013, to April 30, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of a supplemental statement of the case (SSOC) in January 2015 and certification of the appeal to the Board in June 2015, additional pertinent evidence was added to the record, to include VA treatment records dated through July 2016 developed by VA and private treatment records dated in March 2013 submitted by the Veteran.  Neither the Veteran nor his attorney waived review of this evidence.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Although the Board, in a December 2016 letter, notified the Veteran and his attorney of the new evidence and requested a waiver, neither the Veteran nor his attorney responded.  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the increased rating claims on appeal.  

In addition, any updated VA treatment records should be obtained.  The record contains VA treatment records from the Lebanon VA Medical Center (VAMC) most recently dated in July 2016.  Therefore, on remand, updated VA treatment records, from the Lebanon VAMC, to include all associated outpatient clinics, dated since July 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected left knee disabilities from Lebanon VAMC for the time period from July 2016 to the present and associate them with the record.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2015 SSOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

